Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to communications filed on 05/24/2022. Claims 1-3, 6-8, 12 and 14 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/24/2022 has been entered.

Response to Arguments
Applicant’s summary of the interview is acknowledged. Remarks p. 6.
Applicant’s arguments, see Remarks pp. 7-10, filed 05/24/2022, with respect to rejection(s) under section(s) 102 and 103 have been fully considered and are persuasive. The rejection(s) under section 102 of Claims 1-3, 6-8, 12 and 14 has been withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6-8, 12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1, 12 and 14, it is unclear whether “information related to a user of the service system” and “a candidate for the user to be invited to the service” refers to the same user. It is recommended that applicant label each user(s) with a modifier (e.g., “first user” or “candidate user”) to distinguish the same/different users recited in the claims.
In claims 1, 12 and 14, the clause “users who are yet to use the service” is unclear because a “user” is not a user until they have used the service. It is recommended that applicant amend “users who are yet to use the service” to “users of the object who have yet to use the service” or “users of a function provided by the object who have yet to use the service.”
In claims 1, 12 and 14, it is unclear how information related to a user of the service system can be used to select a candidate user that has yet to use the service. If a user has yet to use the service, it would appear that the system would not have information related to a user of the service system. Based on applicant’s original disclosure, it is recommended that applicant amend “information related to a user of the service system” to “information related to a first user of the object” or “information related to users of the object.”
Claims 2, 3, and 6-8 are indefinite by virtue of their dependency from claim 1.

Allowable Subject Matter
Claims 1-3, 6-8, 12 and 14 are allowable, subject to overcoming the rejection(s) under section 112(b).
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art of record, taken individually or in combination, fails to reasonably teach extracting a candidate to invite to a service out of users of an object that have not used the service based on the candidate using a function provided by the object over a predetermined number of times within a predetermined period, and causing a manager to either invite or not invite the extracted candidate to the service.
The prior art of record, taken individually or in combination, fails to reasonably teach extracting a candidate to invite to a service out of users of an object that have not used the service based on the candidate’s usage history of the object and position information of the candidate with respect to the object, wherein the object is a multi-function printer.
JP2016646914A (“Hirata”) extracting a candidate to invite to go to an amusement facility (e.g., arcade) to play a game of business on a game device GM (e.g., arcade machine) based on usage history in a video game (e.g., achievements) on a terminal device TM. ¶¶ [0123]-[0125]. In the claimed invention the object is necessary for providing the service. However, in Hirata differs from the claimed invention in that Hirata the service is provided by the game device GM while the usage history is based on a different device, the terminal device TM. As such, in Hirata, the service (i.e., a game of business on a game device GM) is not provided by the object (i.e., terminal device TM).
U.S. Pub. No. 2003/0086106 (“Parry”) discloses inviting a user to use a package (i.e., service) based on usage history of a multi-function printer. However, Parry differs from the claimed invention in that Parry does not disclose extracting a candidate also based on the location of the candidate relative to the multi-function printer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN CHANG whose telephone number is (571)272-8631. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton B Burgess can be reached on (571)272-3749. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JULIAN CHANG
Examiner
Art Unit 2454



/Julian Chang/Examiner, Art Unit 2454            

/GLENTON B BURGESS/Supervisory Patent Examiner, Art Unit 2454